180 F.2d 749
W. R. BUCKLEY, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 10084.
United States Court of Appeals Third Circuit.
Argued February 21, 1950.
Decided March 21, 1950.

Appeal from Tax Court of United States.
Cornelius C. O'Brien, Philadelphia, Pa. (Joseph F. McVeigh, Philadelphia, Pa., on the brief), for appellant.
Harry Baum, Washington, D. C. (Theron Lamar Caudle, Assistant Attorney General, Ellis N. Slack, Special Assistant to Attorney General, on the brief), for appellee.
Before BIGGS, Chief Judge, and GOODRICH and HASTIE, Circuit Judges.
PER CURIAM.


1
An examination of the briefs and the record in this case and a careful consideration of the oral argument convince us that the Tax Court of the United States reached the correct conclusion upon the facts and the law. Consequently its decision will be affirmed.